Citation Nr: 1755587	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1972 to June 1992 with the United States Air Force.
This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claim was subsequently remanded by the Board in August 2014 and December 2016 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities combine to a 70 percent disability rating from June 8, 2009, and an 80 percent disability rating from October 18, 2014; with at least one disability rated at 40 percent or higher.  

2.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that entitlement to a TDIU is warranted in this case.  

The Board first finds that the Veteran has met the preliminary schedular criteria for entitlement to a TDIU since June 8, 2009.  Effective that date, the Veteran was service-connected for the following disabilities: (1) Posttraumatic stress disorder (rated as 50 percent disabling from June 8, 2009, and 70 percent disabling from October 18, 2014); (2) right ulnar nerve injury (rated as 40 percent disabling); and (3) recurrent tonsillitis (rated as 10 percent disabling).  Taken in combination, those disabilities have been evaluated as 70 percent disabling from June 8, 2009, and as 80 percent disabling from October 18, 2014.  As such, the Veteran has been schedularly entitled to a TDIU since June 8, 2009.  See 38 C.F.R. § 4.16 (2017).

Further, the Board finds that the combined impact of the Veteran's service-connected disabilities have precluded his substantial and gainful employment since that time.  

Review of the record indicates that the Veteran has a high school education and was previously employed as a recruiting manager with Piedmont Airlines.  Two employer statements indicate that the Veteran's employment was terminated in May 2009 due to company downsizing.  

However, the Veteran has offered competent and credible testimony regarding the additional circumstances surrounding his termination and subsequent unemployment.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Specifically, the Veteran has intimated difficulty in maintaining professional relationships, as he commonly became combative towards his coworkers and their perceived threatening behavior.  Further, the Veteran was unable to secure a customer service position with his former company upon its downsizing, as he was physically unable to lift the required weight limit.  

The additional evidence of record supports that understanding of the Veteran's disability picture.  In February and March 2017, multiple VA examiners assessed the impact of the Veteran's service-connected disabilities on his employability.  In doing so, one examiner opined that the Veteran's right ulnar nerve injury likely precluded him from physical jobs which required strength, dexterity, and the use of manual tools with both hands.  Said restriction extended to the Veteran's former employment as an aircraft mechanic.  Further, it was noted that disability would likely have a minor impact on the Veteran's capacity to perform sedentary jobs requiring the use of keyboards, as he would be slowed by the deformity, weakness, and sensory loss in his right hand.  The examiner then noted the Veteran's current part-time employment as a van driver, such that the Veteran was able to perform his duties of driving a van and carrying luggage.  Nonetheless, the examiner observed that the Veteran would likely experience moderate difficulty in carrying luggage, given that his ulnar nerve condition made him prone to dropping things.  

With regard to the Veteran's recurrent tonsillitis, the examiner noted the Veteran's reports of missing work during flare-ups, which caused laryngitis with aphonia.  Said flare-ups had occurred approximately five times in the prior year.

Finally, with regard to the Veteran's PTSD, a VA examiner opined that the disability would likely negatively affect the Veteran's employability as due to the following: problems getting along with others in the workplace, as due to irritability; problems with exaggerated startle responses; problems concentrating at work; and difficulty with fatigue at work due to PTSD-related sleep impairment.  

Upon review of the above, the Board finds that the combined impact of the Veteran's service-connected disabilities have rendered him unemployable.  His physical limitations would require significant absences from work, and prohibit any task requiring strength and dexterity of the right hand, to include the use of manual tools or keyboards.  Further, the Veteran's PTSD is productive of severe occupational deficiencies as due to such symptoms as mood disturbances, fatigue, and a concentration deficit.  Thus in light of the Veteran's educational background, work experience, and degree of physical and psychiatric impairment, the Board finds that the Veteran is precluded from obtaining and maintaining any form of substantially gainful employment.

In reaching this conclusion, the Board is cognizant of the Veteran's ongoing employment as a part-time van driver.  However, the ability to work sporadically or to obtain marginal employment does not qualify as substantially gainful employment.  38 C.F.R. § 4.16(a) (2017); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  In this regard, "marginal employment" is classified as earned annual income that does not exceed the poverty threshold for one person.  38 C.F.R. § 4.16(a) (2017).  Here, the Veteran's part-time employment yields monthly maximum earnings of approximately $460 per month.  Thus, the Veteran's position constitutes only marginal, and not substantially gainful, employment.  

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to a TDIU is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted.




____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


